DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 11/5/20. Applicant amended claims 1, 3-7, 9-13, 15, canceled claim 2, and added new claims 16-19. Therefore, claims 1, 3-19 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

the first thickness” which renders claim indefinite since it is unclear that the third outer perimeter region has the same or different thickness with the first region.
Claims 3-7, 16-19 depend from claim 1 and contain all of the limitations of claim 1. Therefore, claims 3-7, 16-19 are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over David et al. (US 2017/0350283) in view of De Oliveira Ghiraldi et al. (US 2018/0119581).
With regards to claim 8:
David discloses a variable cam timing mechanism comprising:

an inner ring having a set of vanes (44) (see Figure 1, par. [0015]) extending radially outwardly from a cylindrical surface and located circumferentially between the dividers, a face plate (22, 24) (see Figure 1) fastened to the outer ring by a set of bolts (62) (see Figure 1); the bolts (62) extending through the dividers and threaded into holes in the face plate (22, 24)(see Figure 1)(see par. [0017]).

    PNG
    media_image1.png
    402
    581
    media_image1.png
    Greyscale


However, De Oliveira Ghiraldi fails to disclose the inner ring having an inner ring thickness greater than the outer ring thickness.

De Oliveira Ghiraldi teaches a face plate (18) (Fig. 1, 2B) having a first thickness in a first region in contact with a stator (12) (Fig. 1) and a second thickness (not numbered at the center in Fig. 2B) less than the first thickness in a second region in contact with a rotor (14) (see Fig. 1, 2B).

    PNG
    media_image2.png
    477
    253
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    422
    284
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify David by using a face plate having a first thickness in a first region in contact with the stator and a second thickness less than the first thickness in a second region in contact with the rotor as taught by De Oliveira Ghiraldi for improving the efficiency of the camshaft as a predictable result.

The modified David discloses the variable cam timing mechanism of claim 8, De Oliveira Ghiraldi further teaches wherein the face plate (18) (Fig. 2B) has a first thickness in a first region (42) in contact with the outer ring and a second thickness (not numbered) less than the first thickness in a second region and the second region forming a depression with the first region, the depression extending away from the outer ring and configured to receive fluid pressure to move the inner ring (see Fig. 2B).

With regards to claim 10:
The modified David discloses the variable cam timing mechanism of claim 9; however, the modified David fails to disclose wherein a sum of the first thickness and the outer ring thickness is equal to a sum of the second thickness and the inner ring thickness.
It is the examiner's position that a sum of the first thickness and the outer ring thickness is equal to a sum of the second thickness and the inner ring thickness would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as shape of the face plate, as well as the size of the camshaft, and available space/location... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).


The modified David discloses the variable cam timing mechanism of claim 8 David further discloses that a face plate defines a recess and a pin (see par. [0022]) extends axially from one of the vanes to engage the recess (39) (Fig. 3) to prevent relative rotation between the inner ring and the outer ring (see par [0022]).

With regards to claim 12:
The modified David discloses the variable cam timing mechanism of claim 8, David further discloses a camshaft fixedly coupled to the inner ring (see par. [0019]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ushida et al. (US Patent 6,311,654) in view of De Oliveira Ghiraldi et al. (US 2018/0119581).
With regards to claim 14:
Ushida discloses a method of assembling a cam timing mechanism comprising;
positioning an inner ring inside an outer ring such that vanes (4a) (see Figure 2) of the inner ring are interspersed with dividers extending radially inward from the outer
ring, the inner ring having an inner ring thickness and the outer ring having an outer ring thickness; and inserting a plurality of bolts (53) (see Figure 2) through the dividers and threading them into a face plate (see Figure 4); however, Ushida fails to disclose the outer ring having an outer ring thickness less than the inner ring thickness.


De Oliveira Ghiraldi teaches a face plate (18) (Figs 1, 2B)  having a first thickness in a first region in contact with a stator (12) and a second thickness (not numbered at the center) (Fig. 2B) less than the first thickness in a second region in contact with a rotor (14) (see Figures 1, 2B, par. [0014]).

    PNG
    media_image4.png
    524
    278
    media_image4.png
    Greyscale
    
    PNG
    media_image3.png
    422
    284
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify David by using a face plate having a first thickness in a first region in contact with the stator and a second thickness less than the first thickness in a second region in contact with the rotor as taught by De Oliveira Ghiraldi for improving the efficiency of the camshaft as a predictable result.



The modified Ushida discloses the method of claim 14; however, Ushida fails to disclose wherein the inner ring and a first portion of the face plate having a first thickness form at least a portion of a volume configured for receiving fluid pressure to move the inner ring, and the outer ring contacts a second portion of the face plate having a second thickness greater than the first thickness.
De Oliveira Ghiraldi teaches that an inner ring (rotor 14) (Fig. 1) and a first portion of a face plate (18) (Fig. 2B) having a first thickness (not numbered at the center) (Fig. 2B) form at least a portion of a volume configured for receiving fluid pressure to move the inner ring, and an outer ring (stator 12) (Fig. 1) and a second portion (42) of the face plate (18) having a second thickness greater than the first thickness (see Figs 1, 2B).

    PNG
    media_image5.png
    520
    350
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify David by using a face plate having a first .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 11/5/20 have been considered and they are moot in view of a new ground of rejection as set forth above.

CONCLUSION
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30 a.m. -5:00p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747